DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the semiconductor switch includes a plurality of semiconductor dies, claims 2 and 16, lines 1-2” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
The disclosure is objected to because of the following informalities:  
Para-0035, please, change “a semiconductor power switch 12” to - - the semiconductor power switch 14 - - for proper reading.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-10 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Krumpholz (U.S. 2016/0087431).
As to claim 1, Krumpholz discloses a disconnect device, comprising:
a mounting plate or a circuit board (para-0048) having:
a semiconductor switch (7) supported on the mounting plate connecting or disconnecting an input power source (2) to or from a load (12); and

a control unit (8) in communication with the electronic sensing, control and protection circuit (5) via an electrically isolated control path to provide control and communication between the electronic sensing, control and protection circuit and the semiconductor switch (7).
As best understood to claim 2, Krumpholz discloses the semiconductor switch (7) includes [[a plurality of semiconductor dies using a semiconductor material including silicon, silicon carbide, gallium oxide, and gallium nitride to form]] a MOSFET, an IGBT or a JFET, the disconnect device blocking high voltage in a single direction or both directions during an off-state.
As to claim 3, Krumpholz discloses the electronic sensing, control and protection circuit (5) generates an active control of the semiconductor switch (7), and wherein the active control defines a commanded active disconnect open under non-electrical fault conditions (para-0072+).
As to claim 4, Krumpholz discloses the electronic sensing, control and protection circuit (5) defines a passive control of the semiconductor switch (7), see para-0072+.
As to claim 5, Krumpholz discloses the semiconductor switch (7), the electronic sensing, control and protection circuit (5) and the control unit (8) include no moving parts.

As to claim 8, Krumpholz further including a programmable trip current vs time applied by the control unit (8) to command disconnect of the load from the input power source (2), see para-0073-0082.
As to claim 9, Krumpholz discloses the semiconductor switch (7) capable of being or is operable to open in 0.2 ms or less upon receipt of an open command.
As to claim 10, Krumpholz further including a disconnect device status (within the element 10) wherein the disconnect device continuously or at a predetermined time interval communicates the disconnect device status to the control unit via the control path.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krumpholz in view of Xu et al. (U.S. 2018/0049291).

Xu teaches a photo-control device as shown in figures 2A-2E comprising an electrically non-conductive covering (101 or 201A) provided on the disconnect device, the covering defining a polymeric material (plastic, see para-0060).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Xu employed in the disconnect device of Krumpholz in order to provide excellent protection for the device.

Allowable Subject Matter
Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither the references cited nor the cited references teaches, suggest, or in combination of the disconnect device having a first layer of an electrically conductive material applied onto the substrate; a semiconductor switch supported on the first layer connecting or disconnecting an input power source to or from a load; a second layer of an electrically conductive material applied onto the substrate electrically isolated from the first layer; and an electronic sensing, control and protection circuit supported on the second layer and connected to the semiconductor switch to control operation of the semiconductor switch (claim 11), and attaching a first layer of an electrically conductive material onto the substrate; supporting a semiconductor switch on the first layer acting to connect or disconnect an input power source to or from a load; electrically isolating a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-5359. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TUAN T DINH/Primary Examiner, Art Unit 2848